     Case 2:20-cv-02580-ODW-AS Document 5 Filed 03/18/20 Page 1 of 3 Page ID #:31



 1 Steven Jay Katzman (SBN 132755)
   skatzman@bienertkatzman.com
 2 Anthony R. Bisconti (SBN 269230)
 3 tbisconti@bienertkatzman.com
   BIENERT | KATZMAN PC
 4 601 W. 5th Street, Ste. 720
 5 Los Angeles, CA 90071
   Telephone (213) 528-3400
 6 Facsimile (949) 369-3701
 7 Jason A. Levine (Pro hac vice forthcoming)
   jlevine@hangley.com
 8 Andrew E. Erdlen (Pro hac vice forthcoming)
   aerdlen@hangley.com
 9 HANGLEY ARONCHICK SEGAL
   PUDLIN & SCHILLER
10 One Logan Square, 27th Floor
   Philadelphia, PA 19103
11 Telephone (215) 568-6200
   Facsimile (215) 568-0300
12
   Attorneys for Plaintiff David Rovinsky LLC
13
14                       IN THE UNITED STATES DISTRICT COURT
15                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     DAVID ROVINSKY LLC, a                  Case No. 2:20-cv-02580______
17   Delaware limited liability company,
                                            PLAINTIFF DAVID ROVINSKY
18         Plaintiff,                       LLC’S CORPORATE DISCLOSURE
                                            STATEMENT
19   v.
20   PETER MARCO, LLC, a California
     limited liability company, and PETER
21   VOUTSAS, an individual,
22         Defendants.
23
24
25
26
27
28


                         PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
     Case 2:20-cv-02580-ODW-AS Document 5 Filed 03/18/20 Page 2 of 3 Page ID #:32



1          TO THE HONORABLE COURT AND ALL INTERESTED PARTES:
2          The undersigned counsel of record for Plaintiff David Rovinsky LLC (“DR LLC”),
3 hereby submits this disclosure statement pursuant to Federal Rule of Civil Procedure 7.1:
4          DR LLC is a limited liability company organized under the laws of Delaware. DR
5 LLC has no parent corporation, and no publicly held corporation owns more than 10% of
6 DR LLC’s stock.
7
8
      Dated: March 18, 2020                 BIENERT | KATZMAN PC
9
10                                          By: /s/ Anthony R. Bisconti
                                                Steven Jay Katzman
11
                                                Anthony R. Bisconti
12
                                            HANGLEY ARONCHICK SEGAL
13
                                            PUDLIN & SCHILLER
14                                          Jason A. Levine (pro hac forthcoming)
15                                          Andrew A. Erdlen (pro hac forthcoming)

16                                          Attorneys for Plaintiff David Rovinsky LLC
17
18
19
20
21
22
23
24
25
26
27
28


                      PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
     Case 2:20-cv-02580-ODW-AS Document 5 Filed 03/18/20 Page 3 of 3 Page ID #:33



 1                               CERTIFICATE OF SERVICE
 2
          I declare that I am a citizen of the United States and I am a resident and employed
 3 in Orange County, California; that my business address is 601 W. 5th Street, Ste. 720, Los
   Angeles, California 90071; that I am over the age of 18 and not a party to the above-entitled
 4
   action.
 5
          I am employed by a member of the United States District Court for the Central
 6
   District of California, and at whose direction I caused service of the foregoing document
 7 entitled PLAINTIFF DAVID ROVINSKY LLC’S CORPORATE DISCLOSURE
   STATEMENT on all interested parties as follows:
 8
 9 [X]     BY ELECTRONIC TRANSMISSION: by electronically filing the foregoing with
10         the Clerk of the District Court using its CM/ECF System pursuant to the Electronic
           Case Filing provision of the United States District Court General Order and the E-
11         Government Act of 2002, which electronically notifies all parties in this case.
12
          I declare under penalty of perjury under the laws of the United States of America that
13 the foregoing is true and correct. Executed on March 18, 2020 at Los Angeles, California.
14
                                                               ___________________
15                                                              Elizabeth Garcia
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                1
                                     CERTIFICATE OF SERVICE
